DETAILED ACTION

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see attached Interview Summary).
	In the Claims, the following amendments are made:
	Claim 4, line 2, replace “a fill to a” with --the fill to the--.
	Claim 13, line 2, replace “a fill to a” with --the fill to the--.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	John et al. [US 20190087350 A1] (hereinafter “John”) teaches a similar memory system wherein a miss in the L3 TLB triggers a page walk and the requested data is promoted from the lower level/higher hierarchy memory (see John, paragraph [0074]).
	Per independent claim 1, the previously cited reference Sim et al. [US 20140164713 A1] (hereinafter “Sim”) in view of John fail to teach or sufficiently suggest the newly included limitations: the promotion trigger includes one of a miss in a translation lookaside buffer, a fill to the translation lookaside buffer, or a determination that a number of accesses to a first page have occurred, wherein the first page comprises a page for which a miss occurred in the translation lookaside buffer.  John’s L3 TLB miss triggers an access to a different memory which is the lower level main 
	Independent claim 10 teaches a memory claim corresponding to the method claim 1, and is allowed for the same reasons mutatis mutandis.
	Independent claim 19 teaches a processing comprising a cache hierarchy including a L3 cache corresponding to the memory of claim 1, and is allowed for the same reasons mutatis mutandis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHAWN X GU/
Primary Examiner
Art Unit 2138

10 March 2022